Exhibit 10.1
 
 
December 24, 2012


Dear Ms. Heung Mei Tsui


On behalf of the Board of Directors and the Company, I am pleased to welcome you
to join the Board of the China Pharma Holdings, Inc as a director. The
compensation is $16,000 per year. I look forward to working with you. Your
starting date will be the December 24, 2012, and the term will be three years.




If you agree to the terms and conditions stated above, please sign and date this
letter below.


I look forward to working with you and sincerely hope that your service will be
enjoyable and rewarding.


Sincerely






Chairman of the Board
China Pharma Holdings, Inc
By:    /s/ Zhilin Li
Date:




Response:
This letter correctly sets forth the understanding of Ms. Heung Mei Tsui.


By:     /s/   Heung Mei Tsui
Date:

